FILED
                           NOT FOR PUBLICATION
                                                                              MAR 19 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


REBECCA LITTLEFIELD,                             No.   19-35304

              Plaintiff-Appellant,               D.C. No. 6:18-cv-00500-MK

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                  Appeal from the United States District Court
                            for the District of Oregon
                 Mustafa T. Kasubhai, Magistrate Judge, Presiding

                            Submitted March 11, 2021**
                             San Francisco, California

Before: McKEOWN, IKUTA, and BRESS, Circuit Judges.

      Rebecca Littlefield appeals a magistrate judge’s order affirming the final

decision of the Commissioner of Social Security denying her application for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
disability benefits and supplemental-security income. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      The Administrative Law Judge (ALJ) did not err at step two by concluding

that Littlefield did not have a medically determinable mental impairment, because

the record contains no “medically acceptable clinical and laboratory diagnostic

techniques” or “objective medical evidence from an acceptable medical source”

indicating that Littlefield had a mental impairment. 20 C.F.R. § 404.1521. In

reaching this conclusion, the ALJ did not fail to discharge her duty to develop the

record, because the record was adequate to allow for proper evaluation of the

evidence. See Mayes v. Massanari, 276 F.3d 453, 459–60 (9th Cir. 2001).

      The ALJ offered germane reasons for rejecting the opinion of Nurse Hayes,

who is an “other” medical sources. Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir.

2017). The ALJ noted that Hayes’s opinion was “not fully consistent” with other

contemporaneous evidence. The ALJ also offered germane reasons for rejecting

the opinions of Trish Shannon and Nicole Desiderati, both of whom are also

“other” medical sources. See id. The ALJ noted that Shannon’s opinion was

inconsistent with the contemporaneous observations of Dr. Cheung, Littlefield’s

treating physician, and that Desiderati’s limited observations conflicted with other

objective medical evidence in the record.


                                            2
      The ALJ did not need to mention the opinions of non-examining state-

agency doctors Boyd and Kessler regarding Littlefield’s workplace limitations due

to mental impairments, because portions of the opinions were incorporated into the

residual functional capacity finding. See Stubbs-Danielson v. Astrue, 539 F.3d

1169, 1173–75 (9th Cir. 2008) (explaining that an ALJ’s assessment “adequately

captures” medical opinions when the assessment is consistent with parts of those

opinions, even if the assessment does not specifically mention them). To the

extent the ALJ erred by not including or explaining her disagreement with these

doctors’ opinions that Littlefield could complete only 1–2 step tasks, any error is

harmless. See Garcia v. Comm’r., 768 F.3d 925, 932 (9th Cir. 2014). The only

medically acceptable evidence in the record was provided by Dr. Cheung, who

opined that Littlefield did not have any mental impairment. Neither Boyd nor

Kessler relied on any objective medical evidence in reaching their conclusion

regarding the 1–2 step tasks limitation, and therefore the ALJ was not required to

rely on it. See Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (“An ALJ

need not accept the opinion of a doctor if that opinion is brief, conclusory, and

inadequately supported by clinical findings.” (cleaned up)).

      Likewise, the ALJ did not err by failing to mention the 1–2 step tasks

limitation when questioning the vocational expert, because “in hypotheticals posed


                                          3
to a vocational expert, the ALJ must only include those limitations supported by

substantial evidence.” Robbins v. Comm’r., 466 F.3d 880, 886 (9th Cir. 2006).

Littlefield’s reliance on Rounds v. Commissioner, 807 F.3d 996, 1003 (9th Cir.

2015) is therefore misplaced.

      Finally, the ALJ did not err in its determination that Littlefield’s testimony

regarding her physical pain was not entirely consistent with the record. The ALJ

properly rejected Littlefield’s testimony based on evidence of drug-seeking

behavior, see Edlund v. Massanari, 253 F.3d 1152, 1157 (9th Cir. 2001), as well as

inconsistencies between Littlefield’s testimony and other objective medical

evidence.

AFFIRMED.




                                          4